DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Receipt is acknowledged of election filed on 11/29/21 and IDS filed on 2/28/20. Claims 1-20 are pending in the application. 
Election/Restrictions
Applicant's election with traverse of group I in the reply filed on 11/29/21 is acknowledged.  The traversal is on the ground(s) that a search relating to the claimed methods of using and making the claimed compositions is narrower than a search of the compositions per se. Therefore, a search of the compositions will necessarily encompass methods of using and making the compositions.  This is not found persuasive because art anticipating any composition comprising the claimed ingredients would not anticipate or render obvious the specific method of cleaning the hair claimed or method of making the hair care composition by mixing the ingredients. Additionally restriction between the groups are in compliance with MPEP § 806.05(h); MPEP§ 806.05(f); (MPEP§ 802.01 and § 806.06).
The requirement is still deemed proper and is therefore made FINAL.
Claims 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 11/29/21.
Applicants are notified that election of species is withdrawn.
Claims 1-15 are examined in the application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The following enumerated reasons apply:
1. The expression fatty acid diethanolamide (DEA) is ambiguous since DEA is acronym for diethanolamide. Expression in the parenthesis does not include fatty acid. The scope is not same since the expression can be fatty acid diethanol amide or only DEA. The expression thus is ambiguous. Deletion of DEA is suggested to overcome the rejection.  The same is true for 1. fatty acid monoethanolamides (MEA) 2.  fatty acid mono isopropanolamides (MIPA) and 3. fatty acid diisopropanolamides (DIPA). All the above compounds 1-3 do not include the fatty acid component (claim 9). Deletion of the expression in parenthesis is suggested to overcome the rejection.
2. Fatty acid glucamides (acyl glucamides) is ambiguous. Acyl represents the group R-CO- wherein R can be aliphatic saturated or unsaturated or aromatic. Fatty acid is not same as acyl. The scope are different for the expression in the parenthesis and the expression which is not part of the parenthesis. Deletion of the expression in the parenthesis is suggested tom overcome the above rejection (claim 9).
Stearamide monoethanol amide and isostearamide mono isopropanolamide. This is not what applicants are claiming and the expression in the parenthesis are ambiguous. Same is true for lauric acid mono isopropanolamide (lauramide MIPA), myristic acid mono isopropanolamide (Myristamide MIPA), coconut acid monoethanolamide (Cocamide MEA) and coconut fatty acid di isopropanolamide (cocamide DIPA). Deletion of the expressions in the parenthesis is suggested to overcome the above rejection.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of U. S. Patent 5,573,709 (‘709) and US 2018/0353410 (‘410). 
	Patent ‘709 teaches shampoo compositions (claimed hair cleansing compositions) and teaches under abstract and col.2, ll. 25-31 from about 5% to about 50% anionic surfactant (claims 1 and 15), and at col.6, ll.29-44 describes preferred sulfate based anionic surfactants and this includes claimed  sodium lauryl ether sulfate (also known as sodium laureth sulfate disclosed in the patent), sodium lauryl sulfate, ammonium lauryl ether sulfate (also known as ammonium laureth sulfate disclosed in the patent), ammonium lauryl sulfate, and a mixture thereof (claim 4 4) . Example IV exemplifies  ammonium lauryl sulfate and ammonium laureth sulfate and the amount is 13 % and this is within claimed amount which is from about 8 to about 20% of claims 1 and 15. 
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 191 USPQ 90 (CCPA 1976); In re Woodruff 16 USPQ2d 1934(Fed. Cir. 1990) (MPEP2144.05.1).
	
Patent at col.6, ll. 49-60 teaches addition of other detersive surfactants and this include nonionic, amphoteric and zwitterionic surfactants and describes at col.9,  ll. 5-25 betaines and 

In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 191 USPQ 90 (CCPA 1976); In re Woodruff 16 USPQ2d 1934(Fed. Cir. 1990) (MPEP2144.05.1).

 	Patent at col.15, ll. 30-44 teaches fatty alcohols and this includes claimed cetyl alcohol, stearyl alcohol and cetearyl alcohol (mixture of cetyl and stearyl alcohol). This reads on claims 1, 6 and 15 and fatty alcohols are claimed as non-ionic surfactants drawn to claimed (c(i)).  Example IV exemplifies cetyl alcohol and stearyl alcohol (mixture) and the amount is 0.6% and this is within from about 1 to about 1.5% of claims 1 and 15.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 191 USPQ 90 (CCPA 1976); In re Woodruff 16 USPQ2d 1934(Fed. Cir. 1990) (MPEP2144.05.1).

Patent at col.12, ll.  55-60 teaches cationic polymer as the conditioning agent and the amount is from about 0.05 to about 10% (claims 13 and 15) and at col.14, ll. 35-46 describes the cationic polymers and example IV exemplifies the cationic polymer Luviquat FC 370. Patent at col.9 line 46 through col.12, line 53 teaches silicone as hair conditioning agents and example IV exemplifies polydimethyl siloxane and the amount is 2% (claims 14-15). Example IV has claimed water.  Patent teaches that the compositions provide excellent cleaning and conditioning performance for both damaged and undamaged hair types and the shampooed hairs have combability, softness and low or reduced levels of dryness.
The difference between the patent and instant application is patent does not teach the claimed non-ionic surfactant, which is glucamide and non-silicone oil.

The amount of  exemplified by patent is 0.6% and the amount of glucamide taught by  US ‘410 is 1 to 10%  and when the fatty alcohol is 0.6 % and glucamide is 1 % the ratio is 1:1.6 ( claim 1, 2-3 and 15) and the fatty alcohol is 0.6% and the glucamide is 1.5 % then the ratio is 1:2 (claims 1,2-3 and 15). The amount of fatty alcohol exemplified in example IV is 0.6  and the amount of alkanol amide is 2% and when 1% of glucamide is added the total amount is 3.6 ( 0.6+2+1) and this meets about 4% since the expression “ about “ permits tolerance. When the glucamide is 1.5% then the total amount of surfactant is 4.1% ( 0.6+2+1.5) and this also meets the claimed surfactant system amount (claims 1 and 15).
 Accordingly it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add to the composition of  patent  ‘709 exemplified in 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYOTHSNA A VENKAT whose telephone number is (571)272-0607. The examiner can normally be reached M-TH 7:00 am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 
/JYOTHSNA A VENKAT/Primary Examiner, Art Unit 1619